Citation Nr: 9919394	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  96-37 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for left hearing loss 
disability.

2.  Entitlement to service connection for gastrointestinal 
disorder, to include gastrointestinal system-tertiary 
contractions, gastroesophageal reflux disease, and peptic 
ulcer disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 1942 to October 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1986 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded these claims in 
February 1998 for the RO to determine if the appellant had 
been notified of the June 1986 rating decision, which had 
denied service connection for left ear hearing loss and 
gastrointestinal disorder.  The Board was unable to locate in 
the claims file the letter notifying the appellant of the 
June 1986 decision.  While the case was in remand status, the 
RO determined that the appellant had not been notified of the 
June 1986 rating decision.  Therefore, the issues before the 
Board are entitlement to service connection as opposed to 
petitions to reopen previously denied claims.  The case has 
been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Competent evidence of a nexus between left hearing loss 
disability and service or a service-connected disability is 
not of record.

2.  Competent evidence of a nexus between diagnoses of 
gastrointestinal system-tertiary contractions and 
gastroesophageal reflux disease and service is not of record.

3.  Peptic ulcer disease has never been diagnosed.


CONCLUSIONS OF LAW

1.  The claim for service connection for left hearing loss 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for gastrointestinal 
disorder, to include gastrointestinal system-tertiary 
contractions, gastroesophageal reflux disease, and peptic 
ulcer disease, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims that he has hearing loss in his left ear 
due to ear problems that he developed in service.  He states 
that he had ear fungus in service and that his ear would pop 
and crack at the same time.  The appellant states that he 
worked in the machine shop and was exposed to continuous loud 
noises.  During a June 1996 VA examination, the appellant 
reported that he was exposed to machinery, gunfire, 
explosions, and jet engines.  During another June 1996 
examination, he reported that the explosion had been while in 
a dry dock.  He also claims that he had stomach problems in 
service and that he would throw up often.  The appellant 
states that he saw a doctor a couple of times but that it was 
just listed as heartburn.  He states that it has continued 
today and that VA has been treating him for ulcers.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
sensorineural hearing loss (an organic disease of the nervous 
system) and peptic ulcers may be granted if manifest to a 
compensable degree within one year of separation from 
service.  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  With a 
"chronic disease," such as an organic disease of the 
nervous system and peptic ulcers, service connection is 
warranted when the disease is manifested to a compensable 
degree within one year following service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(1998).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that left hearing loss or 
gastrointestinal disorder arose under combat situation.  
Thus, entitlement to application of 38 U.S.C.A. § 1154(b) is 
not warranted.

Service medical records reveal that at entrance, the 
appellant's hearing was 15/15 in the left ear.  Examination 
of his left ear was normal.  Examination of the appellant's 
abdomen was normal.  In September 1944, the appellant 
reported to sick bay with complaints of pain around the left 
ear.  The diagnosis was mumps.  That same month, it was noted 
that the appellant had chronic infection in the left ear.  
Examination of the ear was normal at that time.  In February 
1945, the appellant complained of "stomach ulcers."  The 
appellant reported that he had been diagnosed with stomach 
ulcers by a civilian doctor prior to his entrance into 
service.  The examiner stated that physical examination was 
essentially negative.  At separation, the appellant's hearing 
was 15/15 in the left ear as to both spoken voice and 
whispered voice.  Examination of the left ear revealed a 
retracted ear drum.  Examination of the abdomen revealed an 
appendectomy scar.

The appellant underwent a VA examination in April 1986.  The 
appellant reported that he heard a shell go off in a confined 
area and developed an ear injury.  He stated that his left 
ear bled and that he was prescribed ear drops.  The appellant 
stated that his hearing loss started in service and that he 
also developed an ear fungus.  The VA examiner stated the 
following:

Prior to the examination the wife came 
back and told me that the veteran was 
hard of hearing [and] to talk directly 
facing him, that he could read lips[.  
T]his procedure was carried out during 
the examination.  At one point in the 
examination, I had the veteran close off 
the left ear, look away from me and talk 
to him.  He could not hear the words that 
I spoke.  Later in the course of the 
examination, I made it a point to where 
the patient was behind me to continue 
talking to the patient in a low voice, 
every sentence[.  The] command was 
understood and followed by the veteran.  
Thus I am convinced that he was hearing 
this conversation.  He did make one 
statement later that at times it appears 
that his hearing is good, and other times 
he cannot hear anything. . . . 

As to examination of the appellant's digestive system, it 
was noted that the appellant was sent to Mountain Home for 
upper gastrointestinal evaluation.  There, it was noted 
that the appellant underwent an upper gastrointestinal 
series which revealed some tertiary contractions and 
gastroesophageal reflux.  The final diagnoses in the VA 
examination report were left ear healed monomeric membrane 
posteriorly and inferiorly and hearing loss and 
gastrointestinal system-tertiary contractions and 
gastroesophageal reflux disease.

In May 1986, the appellant underwent a VA audiological 
evaluation.  Pure tone thresholds, in decibels, as to the 
left ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
80
70
70

75

Speech recognition was 62 percent in the left ear.

The VA audiologist stated that the appellant reported that he 
was blown up in World War II with damage mainly to the left 
ear.  The appellant stated that since that time, he had had 
perforations on and off with recurrent drainage and decreased 
hearing.  Examination of the left ear revealed a healed 
monomeric membrane posteriorly and inferiorly.  The VA 
audiologist stated that the evaluation revealed a mixed 
hearing loss of a severe degree conductively and moderate-to-
severe sensorineural.  The audiologist stated that the 
appellant had "fair" reliability on the test.  

The appellant underwent a VA audiological evaluation in June 
1996.  Pure tone thresholds in the left ear, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
35
35
45
40
40

Speech recognition was 72 percent in the left ear.  

The VA audiologist stated that otoscopic inspection was 
unremarkable in the left ear.  Pure tone audiometry indicated 
a moderate to sloping to severe sensorineural hearing loss in 
the left ear.  Reliability of the pure tone findings was 
considered fair in the left ear.  Acoustic immittance test 
results indicated normal middle ear function bilaterally.  
Ipsilateral acoustic reflex thresholds were absent in the 
left ear.  Click evoked otacoustic emissions were absent in 
the left ear and were consistent with at least a mild hearing 
loss in the left ear.

I.  Left hearing loss disability

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (1998), 
which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

The Board finds that the claim for service connection for 
left ear hearing loss is not well grounded.  The appellant is 
competent to allege that he had noise exposure in service and 
that he had decreased hearing in service.  However, he is not 
competent to state that he had left hearing loss disability 
in service.  It must be noted that at separation, whispered 
voice and spoken voice in the left ear were both 15/15.  
Thus, the separation examination establishes that any 
decreased hearing that the appellant encountered in service 
resolved.

Based on the May 1986 and June 1996 audiological evaluation 
results, the appellant has a current left hearing loss 
disability as defined by 38 C.F.R. § 3.385.  However, the 
appellant has not brought forth any competent medical 
evidence or a medical opinion linking the current left 
hearing loss disability to service and the claim is not well 
grounded.  See Caluza, supra.  The appellant also has not 
brought forth any competent medical evidence that left 
sensorineural hearing loss was manifested to a compensable 
degree within one year following discharge from service.  The 
first evidence of left hearing loss disability is May 1986, 
which is over 40 years following the appellant's discharge 
from service.  The appellant has not brought forth credible 
evidence of continuity of symptomatology.

Although the appellant states that his left hearing loss 
disability is due to service, his statements cannot serve to 
well ground the claim because he is not competent to make 
such an allegation, as this requires a medical opinion.  See 
Espiritu, 4 Vet. App. at 494; see also Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995) (en banc).  The appellant has not 
shown that his current left hearing loss disability is 
related to service.  Accordingly, the claim is not well 
grounded.

Additionally, the Board is aware that the appellant is 
service connected for residuals, fungus infection, ears and 
retracted eardrums.  However, there is no competent evidence 
that the appellant's left hear loss disability is proximately 
due to or the result of the service-connected residuals, 
fungus infection, ears and/or retracted eardrums.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.310(a) (1998).


II.  Gastrointestinal disorder

During service, the appellant reported a history of 
preservice ulcers.  However, there was no competent evidence 
of a peptic ulcer prior to service or during service.  
Therefore, the presumption of soundness has not been 
rebutted, and the issue is direct service connection.

The Board finds that the claim for service connection for 
gastrointestinal disorder, which the appellant has labeled as 
ulcers, is not well grounded.  See Caluza, supra.  The 
appellant has not brought forth any competent medical 
evidence of a nexus between the diagnoses of gastrointestinal 
system-tertiary contractions and gastroesophageal reflux 
disease and service.  Additionally, it must be noted that the 
appellant has stated that he had ulcers in service and that 
he currently has ulcers.  A diagnosis of ulcers has not been 
shown in the claims file, which includes the service medical 
records.  His own assertions that he has a peptic ulcer is 
not competent and does not serve to well ground the claim.

Although the appellant has stated that he currently suffers 
from stomach ulcers and has since service, and that his 
stomach problems are related to service, it has not been 
shown that he possesses the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu, 4 Vet. App. at 494.  The appellant 
has not brought forth credible evidence of continuity of 
symptomatology.  Further, assuming that the appellant is 
claiming that there is a current disability of stomach 
ulcers, he is a layman and his opinion is not competent.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The appellant's 
own, unsupported opinion does not give rise to a well-
grounded claim.  Id.

III.  General duty

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
supplemental statement of the case in June 1998, which 
addressed claims for service connection, as opposed to new 
and material evidence.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996) (sec. 5103(a) duty attaches only where there 
is an incomplete application which references other known and 
existing evidence that pertains to the claim under 
consideration); Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(VA's duty is just what it states, a duty to assist, not a 
duty to prove a claim.  

Although the RO did not specifically state that it denied the 
appellant's service connection claims on the basis that they 
were not well grounded, the Board concludes that this was 
harmless.  See Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995) (en banc) (disallowance of a claim as not well 
grounded amounts to a disallowance of the claim on the merits 
based on insufficiency of evidence).

The Board acknowledges that it has decided the present appeal 
as to the issues of service connection for left hearing loss 
disability and gastrointestinal disorder on a different legal 
basis than the RO did.  When the Board, in a decision, 
addresses a question that has not been addressed by the RO, 
it must be considered whether the claimant has been given 
adequate notice and opportunity to respond and, if not, 
whether the claimant will be prejudiced thereby.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  However, the Board 
concludes that the appellant has not been prejudiced by this 
decision.  It has considered the same law and regulations and 
merely concludes that the appellant did not meet the initial 
threshold evidentiary requirements of a well-grounded claim 
under the standards set forth in Caluza, supra.  The result 
is the same.


ORDER

Service connection for left hearing loss disability and 
gastrointestinal disorder, to include gastrointestinal 
system-tertiary contractions, gastroesophageal reflux 
disease, and peptic ulcer disease, is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

